Citation Nr: 0808290	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  06-24 962A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a compensable disability rating for status 
post exploratory laparotomy and small bowel resection with 
Muscle Group XIX damage and surgical scars.  


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel





INTRODUCTION

The veteran served on active military duty from September 
1967 to September 1970.  In addition, he had approximately 
three months of prior reserve service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating action 
Department of Veterans Affairs Regional Office (RO) in New 
Orleans, Louisiana.  In that decision, the RO redefined the 
applicable service-connected disability as status post 
exploratory laparotomy and small bowel resection with Muscle 
Group XIX damage and surgical scars and denied a compensable 
evaluation for this disorder.  


FINDING OF FACT

The service-connected status post exploratory laparotomy and 
small bowel resection with Muscle Group XIX damage and 
surgical scars is manifested by complaints of intermittent 
abdominal pain and cramping, bowel disturbances, and a 
painful abdominal scar but by no objective evidence of 
diarrhea, anemia, an inability to gain weight, nausea, 
constipation, abdominal distension, or abdominal scars that 
exceed (at a minimum) an area of 6 square inches (or 
39 square centimeters) and cause limited motion, are 
unstable, are painful, or cause limitation of function 
(regardless of size).  


CONCLUSION OF LAW

The criteria for a compensable disability rating for the 
service-connected status post exploratory laparotomy and 
small bowel resection with Muscle Group XIX damage and 
surgical scars have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.114, Diagnostic Codes 7301 and 
7328 & § 4.118, Diagnostic Codes 7801-7805 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

During the pendency of the current appeal, and specifically 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  The Court held that, 
upon receipt of an application for a service connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, 19 Vet. App. at 488.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

With regard to increased rating claims in particular, section 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores 
v. Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6.  

These notification requirements were partially satisfied by 
an June 2004 letter issued to the veteran.  In particular, 
that letter informed the veteran that, to substantiate his 
compensable rating claim, he must submit evidence that his 
service-connected abdominal disorder had increased in 
severity.  The letter specifically stated that such evidence 
may include employment records, pertinent treatment records 
(such as doctors' statements, physician and clinical 
evaluation findings, laboratory and radiographic test 
results, and dates of examinations, testing, and treatment) 
and statements from other individuals "who are able to 
describe from their knowledge and personal observations in 
what manner . . . [his] disability has become worse."  Also, 
the July 2006 statement of the case (SOC) provided the 
veteran with specific notice of the relevant rating 
(Diagnostic Code) criteria for this service-connected 
disorder.  

Further, the June 2004 correspondence notified the veteran 
that VA would make reasonable efforts to help him obtain 
necessary evidence with regard to his increased rating issue 
but that he must provide enough information so that the 
agency could request the relevant records.  The letter also 
informed the veteran of his opportunity to submit 
"additional information and evidence," "any other evidence 
or information that . . . [he] think[s] . . . [would] support 
. . . [his] claim," as well as "any evidence in . . . [his] 
possession that pertains to . . . [his] claim."  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II) and VAOPGCPREC 1-2004 (February 24, 2004).  
See also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

Only the June 2004 letter-and not the July 2006 SOC-was 
issued before the agency of original jurisdiction's (AOJ's) 
initial denial of the veteran's compensable rating claim.  
The Board finds, however, that any timing error was not 
prejudicial to the veteran.  This is so because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the veteran 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the AOJ also readjudicated the case by 
way of the SOC issued in July 2006.  For these reasons, it is 
not prejudicial to the veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  Pelegrini II, 
18 Vet. App. at 122.  See also VAOPGCPREC 7-2004 (July 16, 
2004) and Mayfield v. Nicholson, 444 F.3d at 1333.  

The Board further acknowledges that the veteran has not been 
informed of the type of evidence necessary to establish an 
effective date (element #5).  See Dingess/Hartman, 19 Vet. 
App. at 488.  However, as will be discussed in the following 
decision, the Board finds that the evidence of record does 
not support a grant of the veteran's compensable rating 
claim.  Consequently, no effective date will be assigned.  
Thus, the Board finds that there can be no possibility of any 
prejudice to the veteran in proceeding with the issuance of a 
final decision of the compensable rating claim adjudicated in 
this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

Any VCAA notification errors have not affected the essential 
fairness of the current adjudication.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  This is so because evidence 
of record demonstrates that the veteran has actual knowledge 
of the criteria necessary for an increased rating for his 
service-connected psychiatric disorder.  See Vazquez-Flores, 
No. 05-0355, slip op. at 12 (U.S. Vet. App. January 30, 
2008), citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007) (which holds that "[a]ctual knowledge is established 
by statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim").  

In the June 2004 letter, the RO informed the veteran of his 
opportunity to submit his own statement that "completely 
describe[s] . . . [his] symptoms, their frequency and 
severity, and other involvement, extension and additional 
disablement caused by . . . [his] disability."  On several 
occasions throughout the current appeal, the veteran has 
described intermittent abdominal pain and cramping, bowel 
disturbances, and a tender and painful abdominal scar.  In 
March 2006, he asserted that he had no further information or 
evidence to submit.  Such statements exhibit an understanding 
of the criteria necessary for a compensable rating for the 
service-connected abdominal disability.  

Moreover, the Board finds that the duty to assist provisions 
of the VCAA have been met with respect to the increased 
rating claim adjudicated in this decision.  All relevant 
treatment records adequately identified by the veteran have 
been obtained and associated with his claims folder.  In 
addition, he has been accorded a pertinent VA examination.  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of the issue on appeal.  Under the 
circumstances of this case, additional efforts to assist the 
veteran in accordance with the VCAA would serve no useful 
purpose.  See, Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (which holds that strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result in 
a particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  See also, Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (which holds that remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Importantly, the veteran has pointed to no 
other pertinent evidence which has not been obtained.  In 
fact, in a statement received at the RO in March 2006, he 
specifically asserted that he had no other information or 
evidence to submit that would substantiate his claim.  
Consequently, the Board will proceed to adjudicate the 
following compensable rating issue on appeal, based upon the 
evidence currently of record.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2007); Pelegrini II; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2007).  Initially, by a May 1978 rating action, the RO, in 
pertinent part, granted service connection for perforation 
and resection of the small bowel (0%, effective from March 
1978).  In the appealed decision dated in November 2004, the 
RO recharacterized this disability as status post exploratory 
laparotomy and small bowel resection with Muscle Group XIX 
damage and surgical scars but continued the noncompensable 
evaluation originally assigned to this service-connected 
disorder.  This disability remains evaluated as 
noncompensably disabling.  

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
however, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2007).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2007).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2007).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).  

According to the applicable rating criteria, evidence that 
resection of the small intestine is symptomatic with 
diarrhea, anemia, and an inability to gain weight warrants 
the grant of a 20 percent rating.  38 C.F.R. § 4.114, 
Diagnostic Code 7328 (2007).  The next higher evaluation of 
40 percent requires evidence of definite interference with 
absorption and nutrition, manifested by impairment of health 
that is objectively supported by examination findings 
including definite weight loss.  Id.  The highest rating 
allowable pursuant to this Code, 60 percent, requires 
evidence of marked interference with absorption and 
nutrition, manifested by severe impairment of health that is 
objectively supported by examination findings including 
material weight loss.  Id.  

Where residual adhesions constitute the predominant 
disability, the disorder will be rated pursuant to the 
diagnostic code that evaluates impairment resulting from 
adhesions of the peritoneum.  38 C.F.R. § 4.114, Diagnostic 
Code 7301 (2007).  Specifically, evidence of moderate 
symptoms, including a pulling pain on attempting work or 
aggravated by movements of the body or occasional episodes of 
colic pain, nausea, constipation (perhaps alternating with 
diarrhea) or abdominal distension warrants the grant of a 
10 percent rating.  Id.  The next higher evaluation of 
30 percent requires evidence of moderately severe symptoms, 
including partial obstruction manifested by delayed motility 
of barium meal and less frequent and less prolonged episodes 
of pain.  Id.  The highest rating allowable pursuant to this 
Code, 50 percent, requires evidence of severe symptoms, 
including definite partial obstruction shown by X-rays with 
frequent and prolonged episodes of severe colic distension, 
nausea or vomiting, following severe peritonitis, ruptured 
appendix, perforated ulcer, or operation with drainage.  Id.  

Further, several diagnostic codes are relevant in evaluating 
the surgical scar aspect of this service-connected 
disability.  Scars (other than those on the head, face, or 
neck) that are deep (e.g., associated with underlying soft 
tissue damage) or cause limited motion in an area(s) 
exceeding 6 square inches (39 square centimeters) warrant a 
10 percent rating; in an area(s) exceeding 12 square inches 
(77 square centimeters) result in a 20 percent evaluation; in 
an area(s) exceeding 72 square inches (465 square 
centimeters) result in a 30 percent rating; and in an area(s) 
exceeding 144 square inches (929 square centimeters) result 
in a 40 percent evaluation.  38 C.F.R. § 4.118, Diagnostic 
Code 7801 & Note 2 (2007).  

Additionally, scars (other than those on the head, face, or 
neck) that are superficial (e.g., ones not associated with 
underlying soft tissue damage) and do not cause limited 
motion in an area(s) of 144 square inches (929 square 
centimeters) or greater will result in the assignment of a 
10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7802 & 
Note 2 (2007).  Further, a 10 percent rating may also be 
awarded for scars that are superficial and unstable (where, 
for any reason, there is frequent loss of covering of skin 
over the scars), that are superficial and painful on 
examination, and that cause limitation of function of the 
affected part.  38 C.F.R. § 4.118, Diagnostic Codes 7803-7805 
(2007).  

Throughout the current appeal, the veteran has complained of 
intermittent abdominal pain and cramping, bowel disturbances, 
and a tender and painful abdominal scar.  These statements 
concerning the veteran's service-connected abdominal 
pathology involve matters capable of lay observation, and are 
deemed to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Such descriptions must, however, be 
considered in conjunction with the clinical evidence of 
record and the pertinent rating criteria.  

Medical records reflect only periodic complaints of abdominal 
pain during the current appeal.  In particular, the 
evaluations completed at these treatment sessions have 
demonstrated mild tenderness in the right upper abdominal 
quadrant, loose stools (with bowel movements two to three 
times per day), an "itchy" abdominal scar, and no 
hematochezia, hematemesis, diarrhea, constipation, or nausea 
or vomiting.  In fact, these records also indicate that the 
veteran has remained overweight during the current appeal 
and, at times, has gained weight.  

Significantly, without evidence of diarrhea, anemia, and an 
inability to gain weight, a compensable evaluation of 
20 percent is not warranted, pursuant to the Diagnostic Code 
which rates impairment resulting from resection of the small 
intestine.  38 C.F.R. § 4.114, Diagnostic Code 7328 (2007).  
The Board acknowledges the veteran's statements that this 
service-connected disorder impairs his ability to work as a 
logger in the woods.  Further, medical evidence of record 
confirms the veteran's occasional complaints of epigastric 
pain.  Importantly, however, the outpatient treatment 
sessions and evaluations completed during the current appeal 
have not shown more than mild relevant symptomatology.  
Without evidence of moderate symptoms of adhesions of the 
peritoneum to include colic pain, nausea, constipation 
(perhaps alternating with diarrhea) or abdominal distension, 
a compensable evaluation of 10 percent is not warranted, 
pursuant to the Diagnostic Code which rates impairment 
resulting from adhesions of the peritoneum.  38 C.F.R. 
§ 4.114, Diagnostic Code 7301 (2007).   

Medical evidence of record also reflects the presence of two 
intersecting slightly horizontal scars (21/2 inches by 1/4 inch 
and 11/2 inches by 1/4 inch) that are slightly pale in color and 
manifested by no pain, instability, significant elevation or 
depression, inflammation, edema, keloid formation, induration 
or inflexibility of skin, or limitation of motion or of 
function.  In July 2004, the examiner observed that these 
scars were somewhat superficial, and evaluation reflected the 
presence of an 11 inch by 1/2 inch scar (from below the 
diaphragm around the umbilicus and continuing to the pelvis).  
While this scar adheres to underlying tissue, it is not 
manifested by pain, instability, inflammation, edema, keloid 
formation, or limitation of motion or function.  In addition, 
the veteran has two shallow scars on the left side of the 
surgical scar.  These two additional scars measure 
approximately 1 inch by 1/2 inch each.  While there is some 
adherence to underlying tissues and these two additional 
scars are slightly hyperpigmented, they are not painful or 
unstable or manifested by inflammation, edema, keloid 
formation, or limitation of motion or function.  

Clearly, the veteran has multiple abdominal scars.  
Significantly, however, none of the scars exceed (at a 
minimum) an area of 6 square inches (or 39 square 
centimeters) and cause limited motion, are unstable, are 
painful, or cause limitation of function (regardless of the 
size of the scars).  Consequently, a compensable evaluation 
based upon impairment resulting from the abdominal scars is 
not warranted.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 
(2007).  

The Board has considered all applicable diagnostic codes.  
Evidence of record does not support a compensable rating for 
the service-connected status post exploratory laparotomy and 
small bowel resection with Muscle Group XIX damage and 
surgical scars under any of the applicable diagnostic codes 
at any time during the current appeal.  38 C.F.R. § 4.114, 
Diagnostic Codes 7301 and 7328 & § 4.118, Diagnostic 
Codes 7801-7805 (2007).  See also Hart v. Mansfield, No. 05-
2424, (U.S. Vet. App. Nov. 19, 2007).  



Moreover, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted for any time during the 
current appeal.  That provision provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.  
Importantly, the veteran's service-connected status post 
exploratory laparotomy and small bowel resection with Muscle 
Group XIX damage and surgical scars has not resulted in 
marked interference with employment and has not required 
frequent periods of hospitalization.  In fact, the veteran 
has not received any inpatient care for this 
service-connected disability.  The Board acknowledges the 
veteran's statements that this disorder impairs his ability 
to work as a logger in the woods.  

38 C.F.R. § 4.1, however, specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned therein.  What the veteran has not shown 
in this case is that his service-connected status post 
exploratory laparotomy and small bowel resection with Muscle 
Group XIX damage and surgical scars has resulted in unusual 
disability or impairment that rendered the criteria and/or 
degrees of disability contemplated in the Schedule 
impractical or inadequate at any time during the current 
appeal.  Accordingly, the Board concludes that consideration 
of the provisions set forth at 38 C.F.R. § 3.321(b)(1) is not 
warranted for the veteran's service-connected status post 
exploratory laparotomy and small bowel resection with Muscle 
Group XIX damage and surgical scars for any time during the 
current appeal.  




ORDER

A compensable disability rating for status post exploratory 
laparotomy and small bowel resection with Muscle Group XIX 
damage and surgical scars is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


